DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-20.

Applicants' arguments, filed 07/26/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.

Claims 1 and 19 have been amended to recite a solid substrate comprising a single component. The claims fail to comply with the written description requirement since such limitation is not described in the specification. 
On page 8, third paragraph of Applicant’s 07/26/2022 response, Applicant remarks that Figs. 1 to 3 of the instant application shows a single component substrate. The Examiner disagrees. 
A solid substrate comprising a single component may be interpreted as a substrate comprising a single material. It cannot be tell from Figs. 1 to 3 that the substrate has only a single material. Therefore, claims 1 and 19 fails to comply with the written description requirement. 

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites wherein the substrate may comprise a combination of fibers, threads, and bristles. The claim is indefinite since claim 7 depends from claim 1 and claim 1 recites wherein the substrate comprises a single component. It is not clear how a substrate may comprise a combination of fibers, threads, and bristles and still be a single component substrate.

Claim 8 recites wherein the fibers may be a combination of cannabis fibers and hemp fibers. The claim is indefinite since claim 8 depends from claim 7, which depends from claim 1, and claim 1 recites wherein the substrate comprises a single component. It is not clear how a substrate may comprise a combination of cannabis fibers and hemp fibers and still be a single component substrate. 

Claim 19 recites the terms releasable association, releasably associates, and releasably associated. The claim is indefinite since it is unclear what is meant by releasable association. It is unclear what is being releasable. The claim also does not disclose how the device is configured for there to be a releasable association such that one of ordinary skill in the art would understand what a releasable association is. 

Response to Arguments
Applicant argues that para. [0008] of the specification specifies that the at least partially releasable association refers to release of at least 1% by weight of the pharmaceutical composition during contact with a surface of a region of the oral cavity.
The Examiner does not find Applicant’s argument to be persuasive. Para. [0008] of the specification does not define what “releasable association”, “releasably associates”, and “releasably associated” means. The paragraph discloses where at least 1% by weight of the pharmaceutically composition is releasable during contact with a surface of the region of the oral cavity. Therefore, the rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claim(s) 1, 3-6, 9 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nussen (US 2005/0287231, Dec. 29, 2005) in view of Anastassov et al. (US 2016/0166498, Jun. 16, 2016).
	Nussen discloses a toothpick (i.e. claimed solid substrate) adapted to deliver active ingredients to the mouth of a consumer (abstract). Toothpicks are used to remove food lodged between teeth (¶ [0006]). The toothpick is treated with a composition to deliver an herb, mineral, vitamin or similar substance to a user including anti-bacterial or anti-inflammatory agents such as GTE. The toothpick may be derived from a natural material capable of absorbing and releasing a composition containing the agents to be delivered to the user (¶ [0028]). The material absorbs up to seventy five percent by weight of the treatment (¶ [0029]). The treatment may be applied by immersing the toothpick in the treatment using a liquid bath. The method of applying the treatment is engaged for a time sufficient to achieve a sufficient to achieve a seventy five percent absorption of the treatment by weight (¶ [0031]). Various other treatment types for toothpicks can be formed to provide a desirable substance or substances to a user (¶ [0034]). 
Nussen differs from the instant claims insofar as not disclosing wherein the toothpick comprises a cannabinoid. 
However, Anastassov et al. disclose wherein cannabinoids may treat periimplantitis, periodontitis, oral mucositis, and dental pain (¶ [0079]). Suitable cannabinoids include cannabidiol (claim 1). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Nussen discloses wherein the toothpick delivers active ingredients. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated cannabidiol into the toothpick of Nussen motivated by the desire to provide an active ingredient to a user that treats periimplantitis, periodontitis, oral mucositis, and dental pain as taught by Anastassov et al. 
In regards to instant claim 3 reciting wherein an average amount of said at least one active component is at least 1 milligram per 100 meter length of said substrate, Nussen discloses wherein the toothpick absorbs up to seventy five percent by weight of the treatment. Therefore, depending on the size of the toothpick desired and having seventy five percent of the active ingredient absorb into such toothpick, it would have taken no more than the relative skills of one of ordinary skill in the art to have arrived at the claimed amount.
In regards to instant claim 5 reciting wherein at least 1% by weight of said pharmaceutical composition is releasable during contact with a surface of said region of said oral cavity, the claimed recitation “releasable” is merely a functional recitation requiring the ability to fulfill that function. The claim does not require, however, that at least 1% is released. Accordingly, since active ingredients are releasable from the toothpick of Nussen, at least 1% by weight is capable of being released at some point in time. 
In regards to instant claims 17-19 reciting a method for treating and/or preventing a condition of the oral cavity and/or a symptom associated therewith in a subject in need thereof, since the composition of the prior art comprises cannabinoids, which treats, periimplantitis, periodontitis, oral mucositis, and dental pain, the composition of the prior art treats a condition of the oral cavity. 
	In regards to instant claim 20 reciting wherein the solid substrate is contacted with the pharmaceutical composition by inserting said solid substrate into a container containing said pharmaceutical composition, this limitation would have been obvious since Nussen discloses wherein the active ingredient (i.e. pharmaceutical composition) is applied by immersing the toothpick (i.e. solid substrate) in a liquid bath with the active ingredient. 

2.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nussen (US 2005/0287231, Dec. 29, 2005) in view of Anastassov et al. (US 2016/0166498, Jun. 16, 2016), and further in view of Stoimenov (BG 1572 U1, Jul. 31, 2012).
	The teachings of Nussen and Anastassov et al. are discussed above. Nussen and Anastassov et al. do not disclose wherein the substrate has a transverse cross-section of less than 5 millimeters. 
	However, Stoimenov discloses a toothpick where the sizes of the toothpick are: thickness in the range of 0.2 to 2 mm, width in the range of 1.5 to 4 mm, and length in the range of 60 to 70 mm.
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the toothpick of Nussen to have the dimensions of thickness in the range of 0.2 to 2 mm, width in the range of 1.5 to 4 mm, and length in the range of 60 to 70 mm since Nussen does not disclose a size for the toothpick and this is a known and effective size for toothpicks as taught by Stoimenov. 

3.	Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nussen (US 2005/0287231, Dec. 29, 2005) in view of Anastassov et al. (US 2016/0166498, Jun. 16, 2016), and further in view of Feng (CN 1268298 C, Aug. 9, 2006) and Kerovuo et al. (US 2006/0210971, Sep. 21, 2006). 
	The teachings of Nussen and Anastassov et al. are discussed above. Nussen and Anastassov et al. do not disclose wherein the toothpick comprises hemp fibers.
	However, Feng discloses a natural plant fibre composite functional toothpick (claim 1). 
	Kerovuo et al. disclose wherein plant fibers include hemp fiber (¶ [0023]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Nussen discloses wherein the toothpick may be formed from a natural material. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the toothpick of Nussen out of hemp fibers since natural plant fiber is a known and effective natural material for toothpicks as taught by Feng and hemp fiber is a known and effective natural plant fiber as taught by Kerovuo et al. 

4.	Claim(s) 1, 3-6, 10, 12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nussen (US 2005/0287231, Dec. 29, 2005) in view of Abd Hammid et al. (WO 2012/173464, Dec. 20, 2012).
	Nussen discloses a toothpick (i.e. claimed solid substrate) adapted to deliver active ingredients to the mouth of a consumer (abstract). Toothpicks are used to remove food lodged between teeth (¶ [0006]). The toothpick is treated with a composition to deliver an herb, mineral, vitamin or similar substance to a user including anti-bacterial or anti-inflammatory agents such as GTE. The toothpick may be derived from a natural material capable of absorbing and releasing a composition containing the agents to be delivered to the user (¶ [0028]). The material absorbs up to seventy five percent by weight of the treatment (¶ [0029]). The treatment may be applied by immersing the toothpick in the treatment using a liquid bath. The method of applying the treatment is engaged for a time sufficient to achieve a sufficient to achieve a seventy five percent absorption of the treatment by weight (¶ [0031]). Various other treatment types for toothpicks can be formed to provide a desirable substance or substances to a user. The treatment may comprise more than one active agent, for example, vitamins in addition to minerals (¶ [0034]). 
Nussen differs from the instant claims insofar as not disclosing wherein the toothpick comprises a terpene. 
However, Abd Hammid et al. disclose that due to the presence of terpenes in a natural antimicrobial essential oil and the antiseptic, antiviral and bactericidal effect of the terpenes, the natural essential oil is therefore used to coat or be impregnated into an oral care product to inhibit the growth of microorganisms in human mouth (page 5, lines 15-19). Some of the oral care products include toothpicks (page 6, line 33). Suitable terpenes include d-limonene (page 4, line 22-23). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Nussen discloses wherein the toothpick delivers active ingredients. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated d-limonene into the toothpick of Nussen motivated by the desire to provide an active ingredient to a user that inhibits the growth of microorganisms in human mouth as taught by Abd Hammid et al. 
In regards to instant claim 3 reciting wherein an average amount of said at least one active component is at least 1 milligram per 100 meter length of said substrate, Nussen discloses wherein the toothpick absorbs up to seventy five percent by weight of the treatment. Therefore, depending on the size of the toothpick desired and having seventy five percent of the active ingredient absorb into such toothpick, it would have taken no more than the relative skills of one of ordinary skill in the art to have arrived at the claimed amount.
In regards to instant claim 5 reciting wherein at least 1% by weight of said pharmaceutical composition is releasable during contact with a surface of said region of said oral cavity, the claimed recitation “releasable” is merely a functional recitation requiring the ability to fulfill that function. The claim does not require, however, that at least 1% is released. Accordingly, since active ingredients are releasable from the toothpick of Nussen, at least 1% by weight is capable of being released at some point in time. 
In regards to instant claim 12 reciting wherein said terpenes comprise at least one terpene forming at least 40% by weight of the total amount of said terpenes, d-limonene as the only terpene meets the claim limitation. 
In regards to instant claims 17-19 reciting a method for treating and/or preventing a condition of the oral cavity and/or a symptom associated therewith in a subject in need thereof, since the composition of the prior art comprises d-limonene, which inhibits the growth of microorganisms, such as bacteria, in human mouth, the composition of the prior art treats a condition of the oral cavity. 
	In regards to instant claim 20 reciting wherein the solid substrate is contacted with the pharmaceutical composition by inserting said solid substrate into a container containing said pharmaceutical composition, this limitation would have been obvious since Nussen discloses wherein the active ingredient (i.e. pharmaceutical composition) is applied by immersing the toothpick (i.e. solid substrate) in a liquid bath with the active ingredient. 

5.	Claim(s) 11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nussen (US 2005/0287231, Dec. 29, 2005) in view of Anastassov et al. (US 2016/0166498, Jun. 16, 2016), and further in view of Ruggles (US 2005/0048007, Mar. 3, 2005).
	The teachings of Nussen and Anastassov et al. are discussed above. Nussen and Anastassov et al. do not disclose wherein the toothpick comprises extract of Glycyrrhiza glabra.
However, Ruggles discloses wherein an extract of Glycyrrhiza glabra is an anti-odor and anti-plaque active component (¶ [0008]). Glycyrrhiza glabra extract is from extraction of Glycyrrhiza glabra varieties. Such varieties include G.tipica, G.inflata and G.glanduflora (¶ [0012]). 
Nussen discloses wherein the toothpick may comprise more than one active ingredient. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated an extract of Glycyrrhiza glabra into the toothpick of Nussen motivated by the desire to provide an active ingredient to a user that treats odor and plaque as taught by Ruggles.

Response to Arguments
Applicant’s arguments have been considered but are moot because new rejections necessitated by Applicant’s amendment have been made. 

Conclusion
Claims 1-20 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612